Exhibit 10.5

October 1, 2014

Donald E. Thomas

47 Barnwood Circle

Greenville, SC 29607

 

  Re: Amendment to Employment Offer Letter

Dear Don,

This letter (the “Amendment Letter”) amends that certain Employment Offer
Letter, dated December 12, 2012 (the “Offer Letter Agreement”), between you and
Regional Management Corp. (“RM” or the “Company”). As you know, RM has completed
a review of its executive compensation programs and is implementing changes to
more effectively link the compensation of select executives, such as yourself,
directly to the successful achievement of RM’s strategic business objectives.
For 2014, it is RM’s intent that (i) executives selected to participate in the
Regional Management Corp. Annual Incentive Plan or any successor cash incentive
plan (the “Annual Incentive Plan”) will be eligible to earn annual cash
incentives in accordance with the short-term incentive program (“STIP”) for 2014
approved by the Compensation Committee (the “Committee”) of the Board of
Directors, and that (ii) executives selected to participate in the Company’s
long-term incentive program (“LTIP”) for 2014 will be granted a combination of
time-based stock options, performance-contingent restricted stock units and
cash-settled performance shares under the Company’s 2011 Stock Incentive Plan or
any successor plan (the “Stock Plan”) in lieu of RM’s historical practice of
granting time-based stock options. It is RM’s belief that these new executive
compensation arrangements for 2014 will facilitate a better connection between
pay and performance and support RM’s need to attract and retain highly talented
employees. Defined terms referenced in the amendments described below to the
Offer Letter Agreement which are not defined in the Offer Letter Agreement shall
have the meanings given such terms as provided in the Amendment Letter.

Because of the changes to RM’s executive compensation program described above,
the Committee desires, and you agree, to amend the provisions of your Offer
Letter Agreement describing your performance bonus and annual equity grant, and
to amend certain other provisions as described below. To that end, RM hereby
agrees with you that:

(a) The Section of the Offer Letter Agreement entitled “Performance Bonus”
appearing in the fourth bulleted paragraph on page 1 shall be amended by
deleting it in its entirety and replacing it with the following:

“Performance Bonus: RM’s fiscal year is the same as a calendar year. Starting
with fiscal year 2014, you will be eligible for participation in the STIP with a
target bonus opportunity equal to 100% of your actual base salary and otherwise
in accordance with the terms of the STIP, as approved from time to time by the
Committee, which award, if any, shall be paid under the Annual Incentive Plan.”



--------------------------------------------------------------------------------

(b) The Section of the Offer Letter Agreement entitled “Annual Equity Grant”
appearing in the first bulleted paragraph on page 2 shall be amended by deleting
it in its entirety and replacing it with the following:

“Annual Equity Grant: For 2014, you will be granted a combination of time-based
stock options, performance-contingent restricted stock units and cash-settled
performance shares with an aggregate target value of 1.5 times your base salary,
subject to terms and conditions established by the Committee. Commencing in
2015, you will be eligible to participate in RM’s LTIP and to receive equity
and/or equity-based awards under the Stock Plan in the sole discretion of the
Board of Directors or the Committee. All equity awards will be subject to and
governed by the provisions of the Stock Plan and related award agreements.”

(c) For purposes of clarity, the stock option grants RM made to you on
January 4, 2013 and December 31, 2013 will continue in accordance with their
terms and the terms of the Stock Plan and will not be affected by this
amendment.

(d) The section of the Offer Letter Amendment entitled “Vacation & Personal
Days” appearing in the seventh bulleted paragraph on page 2 shall be amended by
deleting it in its entirety and replacing it with the following:

“Paid Time Off (PTO): You will have 25 PTO days to use each calendar year.”

(e) The section of the Offer Letter Agreement entitled “Car Allowance” appearing
in the eighth bulleted paragraph on page 2 shall be amended by deleting it in
its entirety and replacing it with the following:

“Car Allowance: $1,150 per month paid through payroll, less FICA, state and
federal income tax withholding.”

(f) The section of the Offer Letter Agreement entitled “Cell Phone Allowance”
appearing in the ninth bulleted paragraph on page 2 shall be amended by deleting
it in its entirety and replacing it with the following:

“Cell Phone: RM will provide you with the use of a company cell phone.”

 

Page 2



--------------------------------------------------------------------------------

(g) All other provisions of the Offer Letter Agreement will remain in full force
and effect. In particular, this Amendment Letter does not and shall not be
construed as a guarantee of continued employment with RM for any period of time.
You understand and acknowledge that this Amendment Letter does not in any way
change the status of your employment with RM as an “at-will” employee.

If the terms of this Amendment Letter are acceptable, please sign the letter
below and return it to me at your earliest opportunity.

 

Sincerely,

 

/s/ Thomas F. Fortin

Thomas F. Fortin

Chief Executive Officer

Regional Management Corp.

The provisions of this Amendment Letter have been read and are understood. By
signing below, I agree to all of the provisions in this Amendment Letter.

 

Signature:  

/s/ Donald E. Thomas

    Date:  

October 1, 2014

 

Page 3